Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 - 4, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2011/0265931) in view of Zacche (US 2015/0013914) as evidenced by Zanoli (US Patent 5,666,881).
With regards to claim 1, Sato discloses a method for laminating with protective films deposited using application units, on a first and a second face of a flat part moved along a horizontal path and each having a surface to be covered possessing a predetermined height to be covered determined between a lower edge and an upper edge of the part and a predetermined length to be covered determined between a front edge and a rear edge of the part and respectively delimited by a front border and a rear border (Abstract), the method comprising:
In disposing in series on the horizontal path of a first face of the part, first application units (Figure 2 item 105b) and in series on the horizontal path of the second face of the part, a second application unit (Figure 2 item 105a), each positioned facing a first application unit located on the first face. While Sato fails to explicitly disclose that the application units are several first and second application units, one of ordinary skills in the art would appreciate that multiple application units would be required based on design requirements and if needed to create a multilayered laminate over the flat part. Additionally duplication of parts does not have patentable weight as per In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
In placing the first application unit (Figure 2 item 105b) and the second application unit (Figure 2 item 105a) in different vertical positions such that the combined application with overlapping of the protective films on each of the faces of the part corresponds to the height to be covered (as seen in Figure 2).
In gradually applying as the part travels along the horizontal path, using the first application unit and the second application unit, the protective films respectively to the first face and to the second face of the part, starting from the front border of the surface to be covered and over the length of the surface to be covered to provide the simultaneous lamination of the two faces of the part (as seen in Figure 2 and Figures 4a – 4c)
Sato discloses that the films are precut in dimensions approximately the same size as the flat part (paragraph 99). Sato fails to explicitly disclose a step of successively cutting out as a function of the horizontal path of the part, using the first and second application units, the protective films at the level of the rear border of the length to be covered.
Sato teaches that the method comprises disposing, for each application unit, a drum for applying a film and in positioning each application drum of a first unit facing an application drum of a second unit (Figure 2 items 104a and 104b). Sato fails to explicitly disclose that each drum has an application generatrix.
Zacche discloses a labelling machine for labelling containers moving on a transport system (Abstract), in the same field of endeavor as Sato, where Zacche teaches that the machine comprises cutting drums in order to successively cut out as a function of the horizontal path of the part, using the first and second application units, the protective films at the level of the rear border of the length to be covered as well as drums having an application generatrix such that after the cutting out of the film it adheres up to the application generatrix of each drum (paragraph 58)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention that the apparatus comprises a cutting module and that the first and second application units comprises drums having an application generatrix such that the protective film adheres up to the application generatrix on each drum, as suggested by Zacche, in Sato’s method. The rationale of providing a cutting module is that, one of ordinary skills in the art would appreciate, having a cutting step instead of precutting the laminate would allow an operator to adjust for parts of different length instead of laminating a flat part with same sizes. The rationale being for the drums to have an application generatrix is that, as evidenced by Zanoli, it functions as registration markings (column 4 lines 9 – 28), which one of ordinary skill in the art would appreciate that it ensures proper positioning.
With regards to claim 3, the teachings of Sato, Zacche and Zanoli are presented above. Additionally Sato teaches that the method consists in gradually applying as the part travels along the horizontal path, using the application units, the protective films to the face of the part, starting from the front border separated from the front edge of the part by a margin (as seen in Figure 2 and Figures 4a – 4c). Sato discloses that the films are precut in dimensions approximately the same size as the flat part (paragraph 99). While Sato does not explicitly disclose a step of successively cutting out as a function of the horizontal path of the part, using the first and second application units, the protective films at the level of the rear border separated from the rear edge of the part, by a margin, one of ordinary skills in the art would appreciate that having a cutting step instead of precutting the laminate would allow to an operator to adjust for parts of different length instead of laminating a flat part with the same sizes
With regards to claim 4, the teachings of Sato, Zacche and Zanoli are presented above. Additionally Sato teaches that the method consists in ensuring the movement of the part along the horizontal path using various systems of pairs of roller disposed on either side of the part and positioned upstream of each application unit and downstream of the last application unit placed on the horizontal path of the part (Figure 2 items 102a – 102d).
With regards to claim 6, the teachings of Sato, Zacche and Zanoli are presented above. Sato teaches a machine for laminating a flat part moved along a horizontal path and having on a first and second face a surface to be covered possessing a predetermined height to be covered determined between a lower edge and an upper edge of the part and a predetermined length L to be covered determined between a front edge and a rear edge of the part and respectively delimited by a front border and arear border (Abstract), the machine including:
A system for conveying a part to be laminated, in a vertical position along a horizontal path (Figure 2 items 102a – 102d)
A first film application unit disposed on the horizontal path of a first face of the part and being vertically moved by a driving member (Figure 2 item 105b), the first application unit including at least one drum for applying a film moved toward and away from the part by a motor-driven laminating member (Figure 2 item 104b, paragraph 137). A second film application unit disposed on the horizontal path by the second face of the part (Figure 2 item 105a), positioned facing a first application unit, the second application unit being vertically moved by a driving member and including at least one drum for applying a film moved toward and away from the part by a motor-driven laminating member (Figure 2 item 104a, paragraph 137). While Sato fails to explicitly disclose that the application units are several first and second application units, one of ordinary skills in the art would appreciate that multiple application units would be required based on design requirements and if needed to create a multilayered laminate over the flat part. Additionally duplication of parts does not have patentable weight as per In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). 
A system for detecting the positions of the front edge, the rear edge and the upper edge of the part with respect to the application drums (paragraphs 195 and 196)
A computing and controlling unit linked to the conveying system, the detecting system, the driving members for moving the drums and the cutting modules, this unit determining as a function of the height of the surface of the part to be covered and of the widths of the films (Figure 15 item 6), the vertical position of the drums for applying the protective films, this unit being designed for:
Controlling the driving members of the drums to place the drums in vertical positions such that the combined application with overlapping of the protective films on each of the faces of the part corresponds to the height of the surface to be covered
Consecutively controlling, as a function of the position of the front edge of the part, the motor-driven laminating members, gradually as the part moves along the horizontal path, in such a way as to simultaneously apply the protective films to each face of the part, starting from the front border of the surface to be covered
Consecutively controlling, as a function of the position of the rear edge of the part, the cutting modules, gradually as the part moves along the horizontal path, in order to cut out the protective films at the level of the rear border of the surface to be covered
Sato discloses that the films are precut in dimensions approximately the same size as the flat part (paragraph 99). Sato fails to explicitly disclose a step of successively cutting out as a function of the horizontal path of the part, using the first and second application units, the protective films at the level of the rear border of the length to be covered.
Sato teaches that the apparatus comprises, for each application unit, a drum disposed for applying a film and in positioning each application drum of a first unit facing an application drum of a second unit (Figure 2 items 104a and 104b). Sato fails to explicitly disclose that each drum has an application generatrix.
Zacche discloses a labelling machine for labelling containers moving on a transport system (Abstract), in the same field of endeavor as Sato, where Zacche teaches that the machine comprises cutting drums in order to successively cut out as a function of the horizontal path of the part, using the first and second application units, the protective films at the level of the rear border of the length to be covered as well as drums having an application generatrix such that after the cutting out of the film it adheres up to the application generatrix of each drum (paragraph 58)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention that the apparatus comprises a cutting module and that the first and second application units comprises drums having an application generatrix such that the protective film adheres up to the application generatrix on each drum, as suggested by Zacche, in Sato’s method. The rationale of providing a cutting module is that, one of ordinary skills in the art would appreciate, having a cutting step instead of precutting the laminate would allow an operator to adjust for parts of different length instead of laminating a flat part with same sizes. The rationale being for the drums to have an application generatrix is that, as evidenced by Zanoli, it functions as registration markings (column 4 lines 9 – 28), which one of ordinary skill in the art would appreciate that it ensures proper positioning.
With regards to claim 7, the teachings of Sato, Zacche and Zanoli are presented above. Additionally Sato teaches that the machine includes take-up systems particularly including various systems of pairs of rollers disposed on either side of the part and positioned upstream of each pair of application units and downstream of the last pair of application units placed on the horizontal path of the part (Figure 2 items 102a – 102d, 104a and 104b).
With regards to claim 9, the teachings of Sato, Zacche and Zanoli are presented above. Additionally Sato teaches that the machine includes for at least one pair of application units disposed facing on another (Figure 2 items 105a and 105b), a locking system for transversally locking a drum in the position of application of a film (paragraphs 157 – 162).

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2011/0265931) in view of Zacche (US 2015/0013914) as evidenced by Zanoli (US Patent 5,666,881) as applied to claims 1 and 6 above, and further in view of Trpkovski (US 2016/0176171).
With regards to claims 5 and 8, the teachings of Sato, Zacche and Zanoli are presented above. Sato and Zanoli fail to explicitly disclose that the method and machine includes an electrostatic charging bar controlled to hold each film in contact with an application drum after its cutting-out and until its application to the part.
Trpkovski discloses a system and method for applying a masking material to a glass unit (Abstract), in the same field of endeavor as Sato, where Trpkovski discloses using an electrostatic charge method for positioning and holding the film in position on the applicator roller (paragraphs 48 and 56). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have an electrostatic charging bar controlled to hold each film in contact with an application drum after its cutting-out and until its application to the part, as suggested by Trpkovski, in Sato’s method and machine as modified by Zacche. The rationale being that, as suggested by Trpkovski, an electrostatic charge is commonly used to temporarily adhered masking material to a staging surface such as with negative pressure differential, a vacuum, an adhesive an electrostatic force or a magnetic force (paragraphs 48 and 56).

Response to Arguments
Due to Applicant’s amendments, Applicant’s arguments, filed February 16, 2022, with respect to the rejection(s) of claim(s) 1 - 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zacche (US 2015/0013914) as evidenced by Zanoli (US Patent 5,666,881) as presented above. The prior art of Zacche illustrates that cutting a laminate would have been obvious to one of ordinary skills in the art while taking into consideration a generatrix located in a plane passing through the axis of rotation of application drum. Zanoli is provided to demonstrate why it would be obvious for a generatrix to be present.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                         

/CARSON GROSS/Primary Examiner, Art Unit 1746